Citation Nr: 1411344	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to May 1963, with additional service in the Reserves.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas. 

The issue of entitlement to service connection for a sleep disorder, including as secondary to service-connected disabilities, was raised by the Veteran in a January 2010 statement.  The issue of entitlement to a total disability rating based upon individual unemployability was raised by a private physician's statement in July 2013.  These issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.

The issue of entitlement to a compensable rating for bilateral hearing loss is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in April 2005 denied service connection for a low back condition.  The Veteran did not appeal that determination. 

2.  Evidence received since the April 2005 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a low back condition. 

3.  The Veteran has a current low back disorder that was incurred during his active service.

CONCLUSION OF LAW

1.  New and material evidence has been submitted since the April 2005 rating decision, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  A low back disorder was incurred in active military service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder, and the underlying service connection claim, on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening and granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412   (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

New and Material Evidence

An April 2005 rating decision denied service connection for lumbar degenerative disc disease (claimed as a back problem); the Veteran was notified of that decision the same month.  He did not file a notice of disagreement.  Therefore, the April 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013). 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence that was of record at the time of the April 2005 rating decision consisted of the Veteran's claim and his service treatment records, which include no reports of in-service back pain or other symptoms, as well as post-service private treatment records dated between 2001 and 2004 showing treatment for the back.  The RO found that there was no evidence of a chronic disability subject to service connection or demonstrated by the evidence within one year following service

Evidence added to the record since April 2005 consists of additional private treatment records, two buddy statements, and the Veteran's lay statements, including his hearing testimony.  In pertinent part, an April 2013 buddy statement was submitted, in which a fellow veteran personally recalled witnessing the Veteran hurt his back while lifting heavy electrical aircraft generators, as well as seeing him slide and fall off the icy wing of an F-102 aircraft onto the concrete below.  Additionally, in July 2013, the Veteran's private physician provided an opinion that the Veteran's current back disability was incurred during his military service.  Furthermore, the Veteran provided sworn testimony that he has experienced back problems ever since 1963.

The Board finds that the Veteran's statements, combined with the private medical opinion and the buddy statement, are both new and material evidence sufficient to reopen his claim of entitlement to service connection for a low back disorder.  Each of these is new in that they were not previously submitted to VA for consideration.  Further, the new evidence is material because it relates to unestablished facts necessary to substantiate the claim, especially when considered contemporaneously to the evidence already of record.  Specifically, the buddy statement corroborates the Veteran's account of an in-service incident; the Veteran's competent and credible lay testimony confirms symptoms ongoing since service; and, the private physician's statement suggests a causal connection between the current back disability and the Veteran's service.  The Board also recognizes that, for purposes of reopening the Veteran's claim, his lay statements and the physician's opinion serve as credible evidence, in this case showing the existence of ongoing lumbar spine symptoms since service, as well as a possible causal connection between a current disability and the symptoms shown in active service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed). 

The basis of the prior denial was that there was no evidence of existence of a current lumbar spine disability that was a residual of any aspect of the Veteran's active service.  Because the new evidence suggests a potential for causal connection between the current back disorder and a corroborated in-service incident, the Board finds the evidence submitted since the April 2005 rating decision to be both new and material.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a lumbar spine disorder.  In determining that the evidence submitted since the April 2005 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that he has a current low back disorder that is related to active service.  During his May 2013 Board hearing, he testified that he was working on an aircraft wing, which was icy.  He indicated that he did not realize the ice was there, as ice is very translucent on aluminum wings.  He reported the ice to be slick and he slipped and fell off onto the concrete.  He estimated the fall to have been approximately six feet and he landed flat on his back and experiencing back pain.  He reported self-medicating from that time until his retirement in 1963.  He also testified that he has had back problems ever since.  

The Veteran's service treatment records were reviewed, which do not contain treatment notes related to this in-service incurrence, however, the Veteran did not specifically recall that he sought clinical treatment.  Rather, he recalls observing back pain at the time, which is a lay observable symptom.  The Board finds no reason to question the factual accuracy of the Veteran's recollections, or to question either his credibility or his competence to state such recollections.  Moreover, in April 2013, a fellow veteran submitted a statement in support of the Veteran's claim.  This veteran was present and personally observed the Veteran's fall and recalls seeing the Veteran stand up after the fall and "when he got up he put both hands on his lower back and bent backwards as anyone with a hurt back would do to relieve pain."  Based upon the Veteran's competent and credible lay testimony, as well as the buddy statement submitted in April 2013, the Board finds that an in-service incurrence of a fall from an airplane wing onto concrete with subsequent back pain did occur.

Following service, the first evidence for treatment for back pain was in March 2001.  Degenerative disc disease, lumbar, with probable spondylolysis and possible dynamic spondylolisthesis with nerve root encroachment was diagnosed.  The private physician noted a February 2001 x-ray examination, which revealed "a slight compression fracture, old, L3 vertebral body."  At the time of this March 2001 treatment, the Veteran reported that he had injured his back at work in late January 2001.  The Veteran again confirmed this fact at his recent Board hearing.  While the Board recognizes that the evidence shows that the Veteran may have injured his back in 2001, the evidence also clearly shows that diagnostic testing at that time revealed an "old" compression fracture, thus the Veteran indeed had a back disability prior to the 2001 incident.  Again, at the time of the Veteran's hearing, he testified that he experienced pain in his back at the time of the in-service incident, throughout the duration of his active service, and ever since.  The March 2001 private treatment record supports this argument.  Further, in July 2013, the Veteran's private family physician confirmed that the Veteran has treated for chronic back pain since December 2000, which was prior to the 2001 incident.  The private physician reported that this ongoing back pain "seems to be consistent with an old L3 compression fracture."

Most recently, in July 2013, the Veteran's private orthopedic doctor submitted a statement specifically noting that the Veteran had an "old" spinal fracture, confirming the Veteran's report that back pain occurred during military service and coincided with an injury in service, and concluded that the current condition was caused by the in-service incident.

After a thorough review of the evidence of record, the Board concludes that service connection for a low back disorder is warranted.  There is evidence of a current diagnosis of degenerative disc disease in the lumbar spine.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, although the Veteran's service treatment records do not show in-service treatment related to back symptoms, the Board finds that the Veteran's report of his in-service symptoms and incident, as well as the buddy statement corroborating the in-service incident are competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Furthermore, while the Veteran may have experienced an injury to his back in 2001, evidence at that time revealed a remote compression fracture injury, further corroborating the Veteran's report of an in-service back injury.  Finally, the Veteran's private physician has submitted a statement taking into account the in-service incident, as well as the Veteran's historical report of symptoms, and has found that the Veteran's current low back disorder was caused by the in-service incident.  There is no evidence of record with a contrary finding.  Accordingly, the Board finds that the evidence of record is at least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for a low back disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.

Service connection for a low back disorder is granted.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to the claim for a compensable rating for bilateral hearing loss.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

On remand, the RO should provide the Veteran with a new VA examination addressing the current severity of the disability.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2013). 

In this case, the Veteran was afforded a VA audiological examination in January  2010, more than four years ago.  At the time of his May 2013 Board hearing, the Veteran suggested that his hearing had worsened at that time.  While it appears that VA gave the Veteran a new audiogram in April 2011, there is a notation on the report that the findings were not adequate for rating purposes.  The reasoning was not noted, yet the Board observes that Maryland CNC testing was not conducted and there is no discussion of functional limitations of the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85(a); also see Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  A new examination is warranted to determine the current extent and severity of the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be scheduled for a VA audiological examination to assess the current severity of his bilateral hearing loss.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, must be conducted.  The examiner must specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  The examiner must also specifically comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  The report prepared must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


